Citation Nr: 1615104	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-21 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In May 2015, the appeal was remanded by the Board for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its May 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination regarding his right ankle disability.  In September 2015, an examination was performed, during which the Veteran reported that he injured his right ankle during a field exercise in 1988.  (Service treatment records reflect that the Veteran sprained his right ankle playing basketball in September 1988.  During his Board hearing, the Veteran testified that he had self-treated for right ankle symptoms ever since the sprain.)  The examiner confirmed a current right ankle disability and opined that such was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the examiner provided the following:  "Veteran injured his ankle playing basketball and was treated.  He recovered and now Veteran states his present ankle condition is related to his ankle injury in 1988."

Upon review, the Board finds that the September 2015 VA medical opinion is inadequate, and therefore the matter must be remanded in order to furnish the Veteran an additional opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion, it must ensure that the examination or opinion is adequate).  As the Veteran's representative pointed out in an Informal Hearing Presentation, the examiner's opinion is devoid of rationale concerning precisely why the Veteran's documented in-service injury is unrelated to his current symptoms.  The examiner merely stated that the in-service injury "resolved," with no explanation of how that conclusion was reached.  Moreover, the examiner's findings fail to take into account the Veteran's lay contentions of right ankle symptoms and self-treatment since the 1988 injury.  In light of the above, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claims file to a different examiner than the examiner who completed the September 2015 examination for an addendum opinion regarding the nature and likely etiology of the Veteran's current right ankle disability.

In a detailed rationale, the examiner should address the Veteran's lay contentions, including his contention that he has self-treated for right ankle symptoms since his September 1988 sprain and subsequent treatment.  The examiner should also discuss the October 2014 VA orthopedic note reflecting the Veteran's complaints of right ankle pain since service.

The examiner is advised that whether the September 1988 injury occurred in a recreational context (i.e., a basketball injury) or during a field exercise has no bearing on his claim for service connection.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right ankle disability was incurred in service, to include as a result of the documented September 1988 right ankle sprain.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

